972 F.2d 340
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Herman Joseph JAINDL, Plaintiff-Appellant,v.Wayne MCALLISTER;  Ronald Long;  Daryl Long;  DOug Long;John Doe;  Jane Doe, all defendants sued in theirindividual and official capacities,Defendants-Appellees.
No. 92-6496.
United States Court of Appeals,Fourth Circuit.
Submitted:  June 19, 1992Decided:  July 29, 1992

Appeal from the United States District Court for the District of Maryland, at Baltimore.  Norman P. Ramsey, District Judge.  (CA-91-2793-R)
Herman Joseph Jaindl, Appellant Pro Se.
Matthew Thomas Angotti, Anderson, Coe & King, Baltimore, Maryland, for Appellees.
D.Md.
Dismissed in part and affirmed in part.
Before HALL, WILKINS, and WILLIAMS, Circuit Judges.
OPINION
PER CURIAM:


1
Herman Joseph Jaindl appeals from the district court's orders denying his requests for a temporary restraining order and/or preliminary injunction, and partially dismissing his complaint under 42 U.S.C. § 1983 (1988).


2
With regard to the orders partially dismissing Jaindl's complaint and denying the request for a temporary restraining order, we dismiss for lack of jurisdiction.  This Court may exercise jurisdiction only over final orders, 28 U.S.C. § 1291 (1988), and certain interlocutory and collateral orders, 28 U.S.C. § 1292 (1988);  Fed.  R. Civ. P. 54(b);   Cohen v. Beneficial Indus.  Loan Corp., 337 U.S. 541 (1949).  These orders are neither final nor appealable.


3
With regard to the district court's order denying Jaindl's request for a preliminary injunction, we find no abuse of discretion and affirm.  Jaindl failed to establish the likelihood of success on the merits and similarly failed to show that he would suffer irreparable harm if the requested injunctive relief was denied.  Considering the hardship that the Defendants would suffer if the injunction were granted, Jaindl has thus failed the "balance of hardship" test for granting preliminary injunctions enunciated in  Blackwelder Furniture Co. v. Seilig Mfg. Co., 550 F.2d 189 (4th Cir. 1977).


4
We therefore dismiss as interlocutory the appeals from the denial of a temporary restraining order and from the grant of partial dismissal, and affirm the district court's denial of Jaindl's request for a preliminary injunction.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

DISMISSED IN PART AND AFFIRMED IN PART